UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re: ) 18-03696
)
CARLOS T. EASTER AND ) Chapter 13
TAMMY T. EASTER, )
) Judge THORNE
Debtor(s). )
NOTICE OF MOTION

 

The following parties have been served via electronic mail:
US Trustee: USTPRegion11.ES.EFT @usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs @chil3.com

The following party(s) have been served via regular US mail:
See attached service list.

PLEASE TAKE NOTICE that on August 18, 2021, at 1:30 pm, I will appear before the
Honorable Judge Thorne, or any judge sitting in that judge’s place, and present the Motion to
Incur Additional Debt and Shorten Notice, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https:/;www.zoomgov.com/. Then enter the meeting ID,
there is no password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting code, there is no password.

Meeting ID. The meeting ID for this hearing is 160 9362 1728. There is no password. The
meeting ID can also be found on the judge’s page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

/s/Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)

 
PROOF OF SERVICE

The undersigned does hereby certify that copies of this Notice and attachments were
served to the above persons or entities, if service by mail was indicated above, by depositing
same in the U.S. Mail at Wheeling, Illinois 60090, before 5:00 p.m. on August 10, 2021 with
proper postage prepaid, unless a copy was provided electronically by the Bankruptcy Court.

/s/Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)

 

DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100

davidsiegelbk @ gmail.com
The following party(s) have been served via regular US mail:

Carlos and Tammy Easter
6827 S. Bishop St.
Chicago, IL 60636

Illinois Dept. of Employment Benefit Repay.
P.O. Box 6996
Chicago, IL 60680

Portfolio Recovery Assoc.
P.O. Box 41067
Norfolk, VA 23541

Law Office of John R. Edwards
P.O. Box 1501
Highland, IN 46322

US Dept. of Education, c/o Nelnet
121 S. 13™St., Ste. 201
Lincoln, NE 68508

Midland Funding
P.O. Box 2011
Warren, MI 48090

Avant
222 N. LaSalle, Ste. 170
Chicago, IL 60601

Broadway Loan Co.
3755 N. Halsted St.
Chicago, IL 60613

Quantum3 Group
Comenity Bank

P.O. Box 788

Kirkland, WA 98083-0788

LVNV Funding/FNBM
Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603-0587

Illinois Student Assistance Commission
1755 Lake Cook Rd.
Deerfield, IL 60015
Illinois Dept. of Revenue
Bankruptcy Section

P.O. Box 19035
Springfield, IL 62794-9035
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re: ) 18-03696
)
CARLOS T. EASTER AND )
TAMMY T. EASTER, ) Chapter 13
)
) Judge THORNE
Debtor(s). )

MOTION TO ALLOW DEBTOR TO INCUR ADDITIONAL DEBT
AND SHORTEN NOTICE

NOW COMES the Debtors, by and through their attorneys, DAVID M. SIEGEL &
ASSOCIATES, LLC, to present his Motion, and in support thereof states as follows:

Le Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On February 12, 2018 the Debtors filed a voluntary petition for relief pursuant to
Chapter 13 under Title 11 USC, and the Chapter 13 plan was confirmed on June 27, 2018.
Marilyn O. Marshall was appointed Trustee in this case.

3. The Debtors’ Chapter 13 plan provides for payments of $750.00 monthly for
an initial plan term of 60 months, with payments to the General Unsecured Creditors of
100% of their allowed claims.

4, That at the time of filing Debtors owned and possessed a 2014 Chevrolet
Traverse, which they were paying for through their plan.

5 That the Debtors at that time only required one vehicle, as Mr. Easter took public
transportation to work. He has now changed jobs and works in Carol Stream, IL and must have a
vehicle to get to work.

6. That Debtors require a second vehicle for a successful reorganization. Debtors
desire to purchase another vehicle (2019 Kia Sportage) from Motor World. (See attached
Exhibit A.)

7. That Debtors have the ability to pay for said vehicle as Mr. Easter’s income has
increased with his new job. He does not have a current pay check stub, as he started working
there on August 9, 2021.

8. That Debtors are slightly behind with their plan payments because Mr. Easter did
not have employment for a few months. However, the plan will still finish in 60 months despite

the default. No creditors shall be prejudiced by the granting of this motion.

WHEREFORE, the Debtors, CARLOS AND TAMMY EASTER, pray that this

Honorable Court grant the Motion to Allow Debtor to Incur Additional Debt and Shorten Notice.

Respectfully Submitted,

/s/Christine H. Clar
Christine H. Clar, ARDC #6202332
Attorney for Debtor(s)

 

DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100

davidsiegelbk @ gmail.com
EXHIBIT
A
werent) Abrinte tua arvuiee nanan iba, wee ny 2 = a 4 he, AS ae

—! “al ett ‘aaestt nae! ‘ene’ ~—— ease —_ teh tee” ad _f — see rl
Sloak Form No. |FLAt (Rev, 1/20) Rearder fron pobin A FINANCIAL, ING,
Copyrigh 2020, ILLIANA PINANGIAL, ING, Elmhurst, iL (AR Righint Femervec) . 1A

42-2240 SEERERBER, ror No. 1-20 (Few. 17

 

teres Pat Need

 

 

 

 

    
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

: ie apeeeyuaceetc =
“FEDERAL TRUTHCIN LENDING DISCLOSURE SiaTEMENT ian sa of =
ANNUAL FINANCE Amount Total of Total Sale Prica ‘Less Cath. Gownpiyment oN
PERCENTAGE = {CHARGE Financed | Paymonts The total cost of our ae payen oe
RAT {The dollaramount’. |The amount of credit Tha amount you will purchase on credi ‘Lage Other. Dealtirient N/A
The gost of your [tha credit will cost provided to you or.on = have paid after you have [including your [pesca i ae
credit as a‘yearly — fyau. your behalf, ee alt a as soe ue mh
i. had uled Teel! voit, wn,
15,99 | 14255.74 25392. 50 — 7048.2 30648, 24 re Se i
4 18 $n Lion Payott-8
be: eM N/A
Your paymant schedule will be: CRget chy. NA
Number of Payments | Amount of Payments | Whon Payments Are Due" TO oe Te a
=e wee otal Downpa
~ [72 _ ie eae monthly beginning U9703721 z ifciecameee eed rado-in” below)
[NVR is NTR semis u 1a a 3 Unpald Baars of gg28150 09

 

ot ai

 

? You are’ giving & sacyrity Interest In the goods being purchased and in any Moneys, cradits or other praperty of yours
J in th possession ofthe Assignoo, on deposit or otherwise. aay EIR property of yo

Late Charge it any pa ent is:ten (10) days late: you will be charged: |} 5% of the Installment If tho Installment is in:
excess of ov. 00; or ti) $10.00 ithe Pesaran is for $200.00 or )

saa aT ————
Prepayment: You have the right:to prepay the. unpald halaneo in full or in pat at anytime without panalty. Vis a nel - ve ar a
Sae your contract terms: below and-on tha. reverse side tor any additional Information about nonpayment, detault, any (eal to) :

required esyeent in full batora.the echedluted date, prepayment refunds and penalties and further Information about “Ropu Gana
806 = ntcrests, as

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

indls.contract’Bijer ackriowedges'delvery anchaceeptanice of sald riotorvahlea.2" saya tea .
The idl, wllba-Use primal or person, family, pipette seni papers: However, i i bats cd i ioe ii cir poiposes, 27 __
| Nie va ae uae er Make: ‘of eile ~ Modal ae oay. ee oie EY Vehicle’ identification. a nay Calor ” i _ Odometer. | Key Na.

Pere | BEK. 28070 N/A |

 

 

       
       
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

othe dora Sara ihe sis of

eh Dis aug Let 2:

 

1 on %,
aout
eo ee ee

fgagy it Png att fe Ba installments 6f° § tt ti "dag: and a fia Instant of i$ a see tL", beginning on

fs i poral dnd ‘srl ‘onthe ‘thmesdy: at “dagh quaxisive month thereafter until ea paid, All payments "shail ba applied first
to fic a ‘Charge’ andthe Seiancy 0 6 principal. The Finance ance Charge ‘has-bean'computed on. the scheduled.unpald balances of the’ ‘AmountFinanead.on the assumption that all scheduled
Installments will:he:paldiwhen:due:~Guarantor, tf, any, quarantogs:collection-oftall-amounts:due,under this contraét uponfallure ofthe Seller-to collect trom the Buyarinamad haraln. Herein, Hpisat
mears the motor-vehicle-rétall Salter, sales. finance agency,or any: ather sesaiaeis: is ar onmakes & loan‘upon eto of thls: gata: peraimoepcnact ;

ILLINOIS: NOTICE REGARDING USED VEHICLES, mn

The following-apphessoaly ifthe vehicle.is a used! ehicle kabis “at anvpnd ide vehi en re io pet {ade a oli: motor oiehice and does
not-apply:te’a:vahicle: with, mare: ‘than| 150/000. milés at thé time.of: sale. re :

lilinols. aW:vequirestthat this.vehicje.will he-teeeot a detect.in ap powe aia en for 15 15 days. ic 300 miles: alter delivery ‘Whichever is
earlier, except With regard to partlenlar def isclosed-on: the-flist ae Wiis 25 Powar train-component” means the engine block,
head,all intertial:engine: parts, ‘oil. pan ‘andigaskats, water: “pump, intake, manitol y rtransmilgsion. ‘and alt internal tratsmission itave torque
0 verter, Grive.shatt;: ainlversal joints; ,rear axle and all-rear axle ‘internal: parts, and tear. ‘wheal: ‘hearings. You (the consumer) will have to pay
un fo: $100 for each of the: ‘Trst:2: repairs, ifr. warranty is violated. rE ra" Te LAN LE Sd elo

Attention consumer. sign here only ifthe Setler Lo fal d JOurthiat this vehiclettia he ang Fo) ler ibis ‘and youl agree to buy
the oe) Igle’ On" those ferns: * ai a : ee me | nite aw a ona

NTA aS ar en oh ‘Buyer Signature ae = Te «Pe 7 Date
2o007Z000B u “ONT : Gaon MOLON es0TSPsocs xvd Wd zo. v T20¢e/¢0/80

 

 

 

 

 

 

   

  

wih
